IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
KENDALL ALLEN FOREMAN PLAINTIFF
Vv. CASE NO. 5:19-CV-05215
JOEL NEECE; SHANNON NEECE;

DENA TRIPP; and PIGTOWN BAKERY,
INC. a/k‘a NOTHING BUNDT CAKES, LLC DEFENDANTS

OPINION AND ORDER

Now pending before the Court are Defendant Dena Tripp’s Motion for Summary
Judgment (Doc. 23) and Memorandum in Support (Doc. 25). Plaintiff Kendall Allen
Foreman (“Mr. Foreman”) has filed no response in opposition. Mr. Foreman’s complaint
alleges disability discrimination under Title VII of the Civil Rights Act (“Title VII") and the
American with Disabilities Act (“ADA”). Mr. Foreman has named as Defendants Joel
Neece, Shannon Neece, Dena Tripp (“Ms. Tripp”), and Pigtown Bakery, Inc. a/ka/ Nothing
Bundt Cakes, LLC.

On February 18, 2020, Ms. Tripp filed her motion for summary judgment, arguing
that the claims against her should be dismissed because she was never Mr. Foreman’s
employer, and liability under Title VII and the ADA only attaches to employers. Moreover,
she argues that Mr. Foreman did not exhaust his administrative remedies.

“[T]he plain language of Rule 56(c) mandates the entry of summary judgment, after
adequate time for discovery and upon motion, against a party who fails to make a showing
sufficient to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial.” Cefotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). Subpart (a) to Rule 56 provides that summary judgment should be
granted “if the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” In considering a motion for
summary judgment, the Court must review the facts in the light most favorable to the
opposing party and give that party the benefit of any inferences that logically can be drawn
from those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1998).
However, if a party fails to respond to a motion for summary judgment, the reviewing court
is still obligated to address the merits of the motion and may not rule automatically in the
movant’s favor. Soliman v. Johanns, 412 F.3d 920, 922 (8th Cir. 2005), cert. denied, 549
U.S. 865 (2006); United States v. One Parcel of Real Prop., 27 F.3d 327, 329 n.1 (8th
Cir. 1994); Canada, 135 F.3d at 1213 (“When a motion would be dispositive of the merits
of the cause if granted, courts should normally not treat a failure to respond to the motion
as conclusive.”).

Having reviewed Defendant's motion, brief, statement of facts, and the affidavits,
the Court finds that summary judgment is appropriate in this case. Generally, individuals
are not subject to liability under Title VII or the ADA. See Schoffstall v. Henderson, 223
F.3d 818, 821 n.2 (8th Cir. 2000) (“[s]upervisors may not be held individually liable under
Title VII”); Davis v. Kimbel Mech. Sys., inc., 2016 WL 87374985, at *2 (W.D. Ark. Sept. 16,
2016) (holding that individuals are not subject to liability under the ADA). Liability under
Title VII or the ADA can only attach to employers. See Davis, 2016 WL 8737495, at *2.
Because Mr. Foreman filed no opposition, the Court finds that there is no genuine dispute
of fact. Moreover, the evidence before the Court indicates that Ms. Tripp was not Mr.
Foreman’s employer. (Doc. 22; Doc. 24, 7 3). Accordingly, the Court finds that Ms. Tripp

cannot be held liable under either Title VII or the ADA. Lastly, because the Court finds
that Ms. Tripp cannot be held liable individually under Title VII or ADA, it is unnecessary
to delve into the merits of her argument concerning exhaustion of administrative
remedies.

IT IS THEREFORE ORDERED that Ms. Tripp’s Motion for Summary Judgment
(Doc. 23) is GRANTED, and Plaintiffs claims against Ms. Tripp are DISMISSED WITH
PREJUDICE. The Clerk is ORDERED Wo Ms. Tripp as a party to this matter.

IT IS SO ORDERED on this }O day of March, 2020.

   
 

 

  

“TIM

TIMOTHY L. BROOKS
UNIT ES DISTRICT JUDGE
